EXHIBIT 99.1 [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P , I N C . Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director Corporate Communications (615) 443-9266 CBRL GROUP, INC. REPORTS FISCAL 2 Reports Full Year Fiscal 2008 Results Issues Guidance for Fiscal 2009 ● Fully diluted income from continuing operations per share of $0.91 for the fourth quarter fiscal 2008 compared with $1.15 in the prior-year period1 ● Revenue for the fourth quarter declined 4.8% to $601.8 million compared with the prior year quarter1 ● Operating income margin from continuing operations in the fourth quarter was 6.9% of total revenue compared with 9.1% in the year-ago quarter reflecting one less week in the quarter, higher product costs and operating expenses1 1) Fiscal 2007 included an additional week in the fiscal fourth quarter, which contributed $46.3 million of revenue, $7.8 million of operating income or 0.6 percent on a revenue-adjusted basis and $0.17 of income per diluted share in the quarter. LEBANON, Tenn. September 16, 2008 CBRL Group, Inc. (“CBRL” or the “Company”) (Nasdaq:CBRL) today reported income from continuing operations of $0.91 per diluted share for the fourth quarter of fiscal 2008, compared with $1.15 per diluted share from continuing operations in the fourth quarter of fiscal 2007, a decrease of 20.9%.Income from continuing operations was $20.6 million compared with $28.2 million in the fourth quarter of fiscal 2007, with the reduction reflecting lower operating income for the fourth quarter of fiscal 2008 and non-recurrence of $4.4 million in after-tax income from the additional week in the fourth quarter of fiscal 2007, partially offset by a lower effective tax rate in fiscal Fourth-Quarter Fiscal 2008 Results Revenue from continuing operations Total revenue from continuing operations of $601.8 million for the fourth quarter represented a decrease of 4.8% from the fourth quarter of fiscal 2007.Comparable store restaurant sales for the period decreased 0.8%, including a 3.7% higher average check on a comparable weeks basis.Comparable store retail sales were up 0.8% for the quarter on a comparable weeks basis.During the quarter, the Company opened one new Cracker -MORE CBRL Announces Fourth Quarter Results Page 2 September 16, 2008 Barrel Old Country Store unit, bringing the new store openings for fiscal 2008 to 17.Excluding the effect of last year’s additional week, fourth quarter revenue would have increased 2.7%. Income from continuing operations Operating income from continuing operations of $41.6 million was 6.9% of total revenue for the fourth quarter of fiscal 2008 compared with $57.6 million, or 9.1% of total revenue, in the fourth quarter of fiscal 2007.The additional week in the fourth quarter of fiscal 2007 contributed an estimated $7.8 million of operating income to the quarter, or 0.6 percentage points of operating margin on a revenue-adjusted basis.Operating income from continuing operations for the fourth quarter of fiscal 2008 compared with the fourth quarter of fiscal 2007 was negatively affected by higher food and retail costs, increased operating expenses including utilities, advertising and supplies expenses and higher general and administrative expenses.Labor costs were 0.4 percentage point lower as a percent of revenues than the fourth quarter of fiscal 2007. After-tax income from continuing operations was $20.6 million, or $0.91 per diluted share, for the fourth quarter of fiscal 2008, compared with $28.2 million, or $1.15 per diluted share, from continuing operations in the fourth quarter of fiscal 2007.The lower after-tax income from continuing operations reflected $4.4 million less income, $0.17 per share, from the extra week in the fiscal 2007 fourth quarter and lower operating income partly offset by a lower tax rate in the fiscal 2008 fourth quarter. Commenting on the fourth-quarter results, CBRL Group, Inc. Chairman, President and Chief Executive Officer Michael A. Woodhouse said, “The soft consumer demand combined with commodity and operating cost pressures resulted in lower operating profit for the quarter.Despite these challenges, we outperformed many in the casual dining industry as measured by comparable store sales published by the industry monitoring Knapp-Track™ report.Our key to success is simple: providing honest value which we define as ample portions of high quality food at a fair price.As we enter fiscal 2009, we intend to continue to leverage the strength of the Cracker Barrel brand to build traffic in our restaurants and increase retail sales.” Fiscal 2008 Results Total revenue from continuing operations of $2.38 billion for fiscal 2008 represented an increase of 1.4% over fiscal 2007.Comparable store restaurant sales increased 0.5% on a comparable weeks basis, including a 3.4% higher check.Comparable store retail sales decreased 0.3% on a comparable weeks basis.Excluding the additional week in fiscal 2007, revenues increased 3.4%. The
